 547
 
HOSPITAL SAN CRISTOB
AL
 
 
358 NLRB No. 70
 
Quality Health Services of P.R., Inc. d/b/a Hospital 
San Cristobal 
and
 
Unidad Laboral de Enfe
r-
meras(os) y Empleados de la Salud. 
Case 24

CA

011630
 
June 
25
, 2012
 
DECISION AND ORDER
 
B
Y 
M
EMBERS 
H
AYES
,
 
G
RIFFIN
,
 
AND 
B
LOCK
 
On July 21, 2011, Administrative Law Judge George 
Alemán issued the attached decision.  The Respondent 
filed an exception with supporting argument and the Ac
t-
ing General Counsel filed an answering brief.
 
The National La
bor Relations Board has delegated its 
authority in this proceeding to a three
-
member panel.  
 
The Board has considered the decision and the record 
in light of the exception and brief and has decided to 

and 
to adopt the recommended Order as modified and set 
forth in full below.
1
 
ORDER
 
The National Labor Relations Board orders that the 
Respondent, 
Quality Health Services of P.R., Inc. d/b/a 
Hospital San Cristobal,
 
Ponce, Puerto Rico, its officers, 
agents, 
successors, and assigns, 
shall
 
1. Cease and desist from
 
(a) 
Failing and refusing to bargain with 
Unidad L
a-
boral de Enfermeras(os) y Empleados de la Salud (
the 
Union
)
 
as the exclusive collective
-
bargaining represent
a-
tive of the employees 
in the following ba
rgaining unit:
  
 
 
All Licensed Practical Nurses and Respiratory Therapy 
Technicians, Operating Room and Radiology Techn
i-
cians employed by the Employer at the Hospital loca
t-
                                        
                  
 
1
 

p-
tion is 
insufficient and should be deemed waived under Sec. 102.46(2) 

e-
quately explains the basis for its exception, we reject this contention.
 
We shall modify the judge

s recommended Order to provide
 
for the 
posting of the notice in accord with 
J. Picini Flooring
, 356 NLRB No. 
9 (2010).  For the reasons stated in his dissenting opinion in 
J. Picini 
Flooring
, Member Hayes would not require electronic distribution of 
the notice.
 
We amend the judge

s rem
edy to provide that backpay shall be 
computed in accordance with 
Ogle Protection Service
, 183 NLRB 682 
(1970)
, enfd. 
444 F.2d 502 (6th Cir. 1971)
, rather than with 
F. W. 
Woolworth Co.
, 90 NLRB 289 (1950)
.  The 
Ogle Protection
 
formula 
applies where, as here, the Board is remedying 

a violation of the Act 
which does not involve cessation of employment status or 
interim ear
n-
ings that would in the course of time reduce backpay.

 
Ogle
 
Protection 
Service
, supra at 683; see also 
Pepsi America, Inc.
, 339 NLRB 986, 9
86 
fn. 2 (2003)
.
 
We shall modify the judge

s recommended Order to conform to the 
Board

s standard remedial language
 
and substitute a new notice co
n-
forming to the Order as modified
.  
 
ed in Cotto Laurel Ward, Ponce, Puerto Rico, exclu
d-
ing all other hospital employees 
including Executives, 
Administrators, Supervisors, Administrative Emplo
y-
ees and Managers, and Guards as defined by the N
a-
tional Labor Relations Act.
 
 
All registered nurses employed by the Employer, e
x-
cluding all other hospital employees including Exec
u-
tive
s, Administrators, Supervisors, Administrative E
m-
ployees and Managers, Guards as defined by the Act.
 
 
(b) Making any changes in wages, hours, or other 
terms and conditions of employment of the employees 
represented by the Union without first bargaining with 
the Union as their exclusive collective
-
bargaining repr
e-
sentative.
 
(c) Unilaterally changing the pra
ctice of paying the 
nursing employees in the above
-
described bargaining 
unit their incentive/differential earnings over and above 
their base salary rate.
 
(d) In any like or related manner interfering with, r
e-
straining, or coercing employees in the exercise
 
of the 
rights guaranteed them by Section 7 of the Act.
 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act.
 
(a) Before implementing any changes in wages, hours, 
or other terms and conditions of employment of unit e
m-
plo
yees, notify and, on request, bargain with the Union 
as the exclusive collective
-
bargaining representative of 
employees in the above
-
described bargaining unit.
 
(b) On request, bargain with the Union as the exclusive 
collective
-
bargaining representative of 
the nursing e
m-
ployees concerning the implementation of the minimum 
wage requirements of Law 27.
 

n-
centive/differential earnings that was unilaterally impl
e-
mented on March 1, 2010.
 
(d) Reinstate the practice 
of paying nursing employees 
their incentive/differential earnings over and above their 
base salary rate.
 
(e) Make whole all nursing employees for any loss in 
wages or other losses they may have sustained, with i
n-
terest, as a result of the unlawful March 1,
 
2010 decision 
to discontinue the practice of paying nursing employees 
their incentive/differential earnings over and above their 
base salary rate, as set forth in the remedy section of the 

 
(f) 
Within 14 days a
fter service by the Region, post at 
its 
Ponce, Puerto Rico
 
facility copies of the attached n
o-
 DECISIONS OF THE 
NATIONAL LABOR RELAT
IONS BOARD
 
548
 
tice
, in English and Spanish, 
marked 

Appendix.

2
  
Co
p-
ies of the notice, on forms provided by the Regional D
i-
rector for Region 
24
, after being signed by the Respon
d-
ent

s authorized representative, shall be posted by the 
Respondent and maintained for 60 consecutive days in 
conspicuous places, including all places where notices to 
employees are customarily posted.  In addition to phys
i-
cal posting of paper notices, not
ices shall be distributed 
electronically, such as by email, posting on an intranet or 
an internet site, and/or other electronic means, if the R
e-
spondent customarily communicates with its employees 
by such means.  Reasonable steps shall be taken by the 
Resp
ondent to ensure that the notices are not altered, 
defaced, or covered by any other material.  If the R
e-
spondent has gone out of business or closed the facility 
involved in these proceedings, the Respondent shall d
u-
plicate and mail, at its own expense, a c
opy of the notice 
to all current employees and former employees employed 
by the Respondent at any time
 
since March 1, 2010
.
 
(g) Within 21 days after service by the Region, file 
with the Regional Director of Region 24 a sworn certif
i-
cation of a responsible 
official on a form provided by the 
Region attesting to the steps that the Respondent has 
taken to comply.
 
APPENDIX
 
N
OTICE 
T
O 
E
MPLOYEES
 
P
OSTED BY 
O
RDER OF THE
 
N
ATIONAL 
L
ABOR 
R
ELATIONS 
B
OARD
 
An Agency of the United States Government
 
 
The National Labor 
Relations Board has found that we 
violated Federal labor law and has ordered us to post and 
obey this notice.
 
FEDERAL LAW GIVES YO
U THE RIGHT TO
 
Form, join, or assist a union
 
Choose representatives to bargain with us on 
your behalf
 
Act together with other 
employees for your ben
e-
fit and protection
 
Choose not to engage in any of these protected 
activities.
 
 
W
E WILL NOT
 
fail and refuse to bargain with 
Unidad 
Laboral de Enfermeras(os) y Empleados de la Salud (t
he 
Union) as the exclusive collective
-
bargaining 
represent
a-
tive of our employees in the following appropriate unit:
 
 
                                        
                  
 
2
 
If this Order is enforced by a judgment of a United States court of 
app
eals, the words in the notice reading 

Posted by Order of the N
a-
tional Labor Relations Board

 
shall read 

Posted Pursuant to a Jud
g-
ment of the United States Court of Appeals Enforcing an Order of the 
National Labor Relations Board.

 
All Licensed Practical Nurses and Respiratory Therapy 
Technicians, Operating Room and Radiology Techn
i-
cians employed by the Employer at the Hospital loca
t-
ed in Cotto Laurel Ward, Ponce, Pu
erto Rico, exclu
d-
ing all other hospital employees including Executives, 
Administrators, Supervisors, Administrative Emplo
y-
ees and Managers, and Guards as defined by the N
a-
tional Labor Relations Act.
 
 
All registered nurses employed by the Employer, e
x-
cludin
g all other hospital employees including Exec
u-
tives, Administrators, Supervisors, Administrative E
m-
ployees and Managers, Guards as defined by the Act.
 
 
W
E WILL NOT
 
change the practice of paying the nur
s-
ing employees in the above
-
described bargaining unit 
t
heir incentive/differential earnings over and above their 
base salary rate.
 
W
E WILL NOT
 
change your 
wages, 
terms
, or 
conditions 
of employment without first notifying the Union and 
giving it an opportunity to bargain.
 
W
E WILL NOT
 
in any like or related mann
er interfere 
with, restrain, or coerce you in the exercise of the rights 
listed above.
 
W
E WILL
, before implementing any changes in your 
wages, hours, or other terms and conditions of emplo
y-
ment, notify and, on request, bargain with the Union as 
your exclus
ive collective
-
bargaining representative.
 
W
E WILL
,
 
on request, bargain with the Union as your 
exclusive collective
-
bargaining representative concerning 

w
ages as of March 
1, 2010.
 
W
E WILL
 
rescind the change
 
in the nursin

incentive/differential earnings that 
was unilaterally i
m-
plemented on 
March 1
, 2010.
 
W
E WILL 
make whole all nursing employees for any 
loss in wages or other losses they may have sustained, 
with interest, as a result of the unlawful March 1, 201
0 
decision to discontinue the practice of paying nursing 
employees their incentive/differential earnings over and 
above their base salary rate.
 
 
Q
UALITY 
H
EALTH 
S
ERVICES OF 
P.R.,
 
I
NC
.
 
D
/
B
/
A 
H
OSPITAL 
S
AN 
C
RISTOBAL
 
Ana Beatriz Ramos Fernandez, Esq., 
for the G
eneral Counsel.
 
 
José A. Oliveras
-
González, Esq., 
for the Respondent.
 
 
Harold Hopkins, Esq., 
for the Charging Party.
 
 
DECISION 
 
S
TATEMENT OF THE 
C
ASE 
 
G
EORGE 
A
LEMÁN
, Administrative Law Judge. This case was 
tried in San Juan, Puerto Rico, on March 22

23, 
2011, pursuant 
 HOSPITAL SAN CRISTOB
AL
 
549
 
to a complaint issued on December 30, 2010,
1
 
by the Regional 
Director for Region 24 of the National Labor Relations Board 
(the Board) against Quality Health Services of P.R., Inc. d/b/a 
Hospital San Cristobal (the Respondent).
2
 
The complaint
 
alle
g-
es that the Respondent violated Section 8(a)(5) and (1) of the 
National Labor Relations Act (the Act) by, on or about March 
18, unilaterally changing and/or reducing the wages of its e
m-
ployees without giving the Union which represents the emplo
y-
ees p
rior notice and an opportunity to bargain over the changes. 
On January 31, 2011, the Respondent filed an answer to the 
complaint denying the commission of any unfair labor practice. 
 
All parties at the hearing were afforded 
a full 
and fair oppo
r-
tunity at t
he hearing to present oral and written evidence, to 
examine and cross
-
examine witnesses, and to argue orally on 
the record. On the entire record, including my observation of 
the demeanor of the witnesses, and after considering the briefs 
filed by counsel f
or the General Counsel
3
 
and the Respondent, I 
make the following 
 
F
INDINGS OF 
F
ACT 
 
I
.
 
JURISDICTION 
 
The Respondent, a Puerto Rico corporation, is a health care 
facility in Ponce, Puerto Rico, where it is engaged in providing 
acute health care services at 
its facility.  During the past 12 
months, the Respondent, in the course and conduct of its oper
a-
tion, derived gross revenues in excess of $250,000, and, during 
the same period, purchased and received at its Hospital facility 
goods valued in excess of $50,0
00 directly from points outside 
the Commonwealth of Puerto Rico. The Respondent admits, 
and I find, that it is an employer engaged in commerce within 
the meaning of Section 2(2), (6), and (7) of the Act, and a 
health care institution within the meaning of 
Section 2(14) of 
the Act. It further admits, and I find, that the Union is a labor 
organization within the meaning of Section 2(5) of the Act. 
 
II
.
 
ALLEGED UNFAIR LABOR
 
PRACTICES 
 
A. Factual Background 
 
Since around 2002, the Union has served as exclusive 
colle
c-
tive
-
bargaining representative for several groups of Respon
d-

nursing employees.
4
   
In 2002, it entered into a collective
-
                                        
                  
 
1
 
All dates herein are 
in 2010, unless otherwise indicated.
 
2
 
The charge underlying the complaint was filed on September 17, 
2010, and amended on December 14, 2010, by Unidad Laboral de 
Enfermeras(os) y Empleados de la Salud (the Union). 
 
3
 
Counsel for the General Counsel has al
so filed a Motion to Correct 
certain grammatical and related inaccuracies in the tra
nscripts, and to 
correct GC Exh.
 
2(b), wh
ich is the English version of GC
 
Ex
h.
 
2(a), by 
including a p
.
 

No objection t
o 
the
 
corrections having been filed or received, 
c
ounsel 

 
made a part of the record as GC
 
Ex
h.
 
13. 
 
4
 

-
24
-
RC
-


l Nurses and Respiratory Therapy Technicians, 
Operating Room and Radiology Technicians employed by the Emplo
y-
er at the Hospital located in Cotto Laurel Ward, Ponce, Puerto Rico, 
excluding all other hospital employees including Executives, Admini
s-
trators, S
upervisors, Administrative Employees and Managers, and 

 
bargaining agreement with the Respondent, which expired on 
February 28
, 2006, containing, among other things, provisions 
describing employee salary increases and other benefits, such 
as incentives and differentials, for the nursing personnel, and 
how such amounts were to be calculated. Some of these ince
n-
tives or pay differe
ntials include added compensation for nurses 
willing to work the apparently less desirable evening and mi
d-

-
risk depar
t-
ments such as intensive care, emergency room, delivery room, 
surgery, recovery, and nurs
ery, and payment for special courses 
taken by nursing employees to improve their knowledge and 
skills in the field. (Tr. 33

34.)  The contract provides that the 
incentive/differential amounts paid to employees were not to be 
calculated as part of an employ

to be paid over and above the base salary rate. (See GC Exh. 2, 
art. XXIX.)
5
 

Candie Rodriguez, makes clear that the above contract prov
i-
sion, regarding how incentive/di
fferential pay was to be paid, 
was put into effect and, presumably, remained an established 
practice from at least 2002, when the contract first went into 
effect, until 2010, when, as discussed below, the practice was 
changed. Thus, Rodriguez testified tha
t the ince
n-
tive/differential amounts nursing employees were earning at its 

rate, but rather were being paid to employees over and above, 
or in addition to, their basic rate of pay.  (Tr. 31.) 
 

Hospital, confirmed the practice of paying ince
n-

rate.  Thus, she testified that in 2009, she received $200 mont
h-
ly shift differential pay 
for working the midnight (11 p.m,

7 
a.m.) shift, and that this amount was paid in addition to, or over 
and above, her $1500 base salary rate. (Tr. 116, 120.) 
 
In July 2005, while the contract was still in effect, the Co
m-
monwealth of Puerto Rico enacted a l
aw, known as Law 27, 
establishing a minimum wage for nursing personnel in the pr
i-
vate sector. (See GC Exh. 6[b].) Thus, under Law 27, the mi
n-
imum wage was set as follows: practical nurses

$1500; nurses 
with an Associates Degree without experience

$2000; nu
rses 


$2350; nurses 


$2500.  The above
-
salary schedule was to be phased in over a 3
-
year period. Law 

b-
lished shal
l apply without impairing the terms of the different 
collective bargaining agreements in effect at the time this Act 

                                        
                                        
            
 

-
RC
-


her 
hospital employees including Executives, Administrators, Supervisors, 
Administrative Employees and Managers, Guards as defined by the 

 
5
 
Testimonial evidence is referred to herein as T
r.
 
(
t
ranscript) fo
l-
lowed by the page number(s); GC
 
Exh.
 
and R
. 
Exh.
 
represent, respe
c-
tively, a General Counsel or Respondent Exhibit; GC
 
B
r.
 
and R
. 
B
r.
 

brief.  GC
 
Exh. 2
[b] is an English translation of relevant portions of GC
 
Exh. 2[a], the 2002

2006
 
collective
-
bargaining agreement in Spanish.
 
 DECISIONS OF THE 
NATIONAL LABOR RELAT
IONS BOARD
 
550
 

arising.  (GC Ex
h. 6[b], p. 2.) 
 
As its collective
-
bargaining agreement with the Union was 
still in effect when Law 27 was enacted, the Respondent, at that 
time, chose not to implement the salary increases called for by 
the new law. In July 2005, the parties executed a st
ipulation, to 
be effective from March 1, 2006, to February 28, 2010, wherein 
they made certain changes to employee salaries and other pr
o-
visions of the 2002

2006 collective
-
bargaining agreement, and 
extended the same to February 28, 2010. (See GC Exh. 3.) 
 
 

-
bargaining 
agreement expired, the Respondent implemented the minimum 
wage provisions of Law 27.  At the same time, it altered its 
existing practice regarding how certain incentives/differentials 
were to b
e paid.  Thus, on March 9, Rodriguez notified R
e-

e-


employees, their job class
ifications, the base salary earned by 
each employee and the new salary they would be earning to 
bring them in compliance with the minimum wage requir
e-
ments of Law 27. (See GC Exh. 4[b].)  On page 5 of the chart, 
Rodriguez listed some of the employee incent
ives (rotation 
incentive; permanent shift incentive, special area incentive, 
incentive for education courses) that were now to be included 

i-
forms, stipends, Christmas bonus, years of service) woul
d r
e-
main excluded.  Rodriguez informed Collazo that March 1, 
would be the effective date for the reclassification of employee 
salaries, and asked her to verify the information and to take the 
appropriate action. 
 
By letter dated March 18, Rodriguez notifie
d the nursing 
employees that, because the collective
-
bargaining agreement 
was no longer in effect, the Respondent was implementing the 
minimum salary requirements of Law 27, and that employees 
would be seeing adjustments to their salaries, retroactive to 
M
arch 1, in paychecks being issued that day. (GC Exh. 5[b].)  

n-

6 
 
Union representative, Ariel Echevarria, first learned of the 
above changes on Ma
rch 18, when employees brought the 
memo to his attention. The following day, March 19, Echeva
r-
ria wrote to Rodriguez, asking that she provide the Union with 
a list of employees whose salaries were adjusted pursuant to 

 
There is no evidence 
to indicate that the Union was, at any time prior to March 18, 
notified by the Respondent of its intent to implement the prov
i-
sions of Law 27 on March 1, or its decision, in conjunction 
with said implementation, to change how the nurs
ing emplo
y-

Rodriguez, in fact, admitted that she had not notified the Union 
of the changes before sending out her March 18 letter to e
m-
                                        
                  
 
6
 



 
ployees.
7
 

 
request by letter dated March 24, attached to which was a list 

represented by the Union who received increases pursuant to 
Law 27. (See GC Exh. 7, GC Exh. 8.) 
 
Echevarria wrote again to Rodriguez
 
on April 16, pointing 
out that in her March 18 letter, Rodriguez had made reference 
to several incentives that were included in the wage adjus
t-

o-
driguez to describe in writing, within 5 working days
, what 
those incentives were. Rodriguez replied by letter dated April 
28, that the incentives referenced in her March 18, letter i
n-

n-

l-
loc

 
On November 30, Rodriguez sent Echevarria a letter, r
e-

Attached to the letter is a chart, reflecting the period March 11

November 7, containing the names of unit emp
loyees, their 


 

 
While admitting that the Union was not given prior notice or 
an opportunity to bargain, The Res
pondent nevertheless asserts 
that its March 1 decision to implement the minimum wage 
requirements of Law 27, following the February 28 expiration 

required to do so.  As it was legally obliga
ted to carry out the 
mandate of Law 27 to raise the minimum wage rates of its nur
s-
ing staff to the amounts set forth therein, it was, the Respondent 
further contends, under no obligation to notify and bargain with 
the Union over the changes, including the 
change in how ince
n-
tive/differential earnings would be paid.  
 
Counsel for the General Counsel does not appear to quarrel 
with the general proposition that the Respondent was statutorily 
obligated by Law 27, to raise the minimum wage of its nursing 
employe
es to amounts mandated in the statute.  She does, ho
w-

i-
mum wage requirements, the Respondent could not, without 
first giving the Union notice and an opportunity to bargain, 
unilaterally alter or chang
e its established practice regarding 
how the incentive and differential amounts earned by nursing 
employees were to be calculated and paid.  Thus, she argues 

-
held and contra
c-
tually established practice, requir
ing that incentive and diffe
r-
e
n
tial pay earned by nursing employees be calculated separat
e-
ly from, and be paid over and above, their base salary rate, and 
to require instead that the incentive and differential earnings be 
included and calculated as part of
 
the base salary rate, amoun
t-
ed to an unlawful unilateral change in the nursing employees 
wages, hours, and terms and conditions of employees, and vi
o-
lated Section 8(a)(5) and (1) of the Act. I find merit in counsel 

 
                                        
                  
 
7 
The 
Respondent, in its opening remarks, acknowledged that the 
U
n
ion first learned of the changes on March 19, more than 
2
 
weeks 
after the unilateral change was made. (Tr. 20
.
) 
 
 HOSPITAL SAN CRISTOB
AL
 
551
 
C. 
Discussion 
 
It is well settled that a unilateral and material change in e
m-
ployee terms and conditions of employment regarding a mand
a-
tory subject of bargaining violates Section 8(a)(5) of the Act.  
NLRB v. Katz,
 
369 U.S. 736 (1962). 
American Med
ical R
e-
sponse of Connecticut
, 356 NLRB 
1222, 1244
 
(2011). Mand
a-
tory subjects of bargaining are those comprised in the phrase 

set forth in Section 8(d) of the Act.  Incentives and differential 
pay
 
are mandatory subjects of bargaining as they clearly fall 

Waxie Sanitary 
Supply
, 337 NLRB 303, 314 (2001); 
Northwest Graphics, Inc.
, 
342 NLRB 1288, 1289, 1530 (2000); 
Raven Government Se
r-
vices, 
331 NLRB 651, 6
60 (2000); 
Royal Baking Co.
, 309 
NLRB 155, 156 (1992); 
B
unker Hill Co.
, 208 NLRB 27, 32 
(1973). 
 
The manner by which nursing employees here were being 
paid their incentive/differential earnings prior to March 1, e.g., 
over and above their base salary rate,
 
was also a mandatory 
subject of bargaining that the Respondent was not at liberty to 
change unilaterally without giving the Union prior notice and 
an opportunity to bargain. This particular method of payment, 
as noted, was contractually established by the
 
parties in 2002, 
and remained the practice until discontinued by the Respondent 
on March 1, in conjunction with its implementation of Law 27. 
The payment of incentives and differentials over and above the 
base salary rate of employees had, therefore, been
 
established 
as a term and condition of employment both by contract and by 
virtue of it having become an established past practice.
8
 
See 
Hospital San Cristobal
, 356 NLRB 
699
 
(2011). 
 
The Respondent, as noted, does not quarrel with the above 
facts.  Still, 
it argues that it had no choice but to eliminate the 
practice of paying employees their incentive/differential pay 
over and above their base salary rate in order to comply with 

mandatory and not opti
onal.  
 
Initially, I do not doubt, nor does counsel for the General 
Counsel seem to question, that the Respondent was required to 
comply with the minimum wage provisions of Law 27 follo
w-
ing expiration of the contract. The language of Law 27, which 
includes
 
a provision calling for the imposition of fines for no
n-

m-
plementation of Law 27 was mandatory and not discretionary. 
 
However, while compliance with Law 27 may have been 
mandatory, the statute itse
lf does not mandate, or in any way 
dictate, how employers were to achieve compliance with its 
provisions. Law 27 did nothing more than establish minimum 
                                        
                  
 
8
 
Although the parties

 
agreement expired the day before the R
e-
spondent unilaterall
y changed its practice on March 1, the Respondent 
had a continuing obligation, in the absence of impasse, to abide by the 
terms and conditions of employment set out therein, including the obl
i-
gation to continue paying incentives/differential over and above
 
the 

Acme Press
, 353 NLRB No. 73 fn. 2 
(2008)
 
(not reported in Board volumes)
, citing 
NLRB v. Katz
, supra. 
Also, 
Pantry Restaurant
, 341 NLRB 243 (2004); 
Convergence Co
m-
munications, Inc.
, 339 NLRB 408, 411 (2003); 
Big Trac
k Coal
, 300 
NLRB 951 (1990); 
Benjamin F. Wininger & Son
, 286 NLRB 1177, 
1180 (1987); 
Bay Area Sealers
, 251 NLRB 89 (1980). 
 
wage requirements for nursing employees in Puerto Rico based 
on their education level and experience.  
It contains no prov
i-
sion, nor does it explicitly or implicitly instruct, direct, or su
g-
gest to employers, on how best to achieve compliance.  Thus, a 
plain reading of Law 27 makes clear that employers, like the 
Respondent here, had absolute discretion to d
ecide what, if any, 
steps should be taken, or changes made to their payroll stru
c-
ture, to ensure compliance with Law 27. Nor did Law 27 pr
e-
clude employers from exceeding the minimum wage rates e
s-
tablished therein if they chose to do so. 
 
Thus, the Responde
nt here was not required to discontinue 
the practice of paying employees their incentive/differential pay 
over and above their base salary rate in order to comply with 
Law 27. There were other options available to it that would 
have allowed it to comply wi
th Law 27 without discontinuing 
the practice. The Respondent, for example, could have simply 
raised the wages of all nursing employees in the amount needed 
to bring their pre
-
March 1, base salary rates up to the levels 
called for by Law 27, and still kept 
intact its practice of paying 
nurses their incentive/differential earnings over and above their 
newly established post
-
March 1, base salary rates.  
 
The Respondent, however, chose a different option. It deci
d-
ed instead to give wage increases only to those 
employees not 
receiving incentive/differential pay, thereby raising their pre
-
March 1 base salary rate to the minimum wage levels mandated 
by Law 27.  Employees receiving incentive and differential 
pay, however, did not fare as well.  Thus, rather than gra
nt the 
latter the same wage increase needed to also bring their base 
salary rate up to Law 27 level, as it did with other employees, 
the Respondent instead used the incentive/differential pay these 
employees were already entitled to and earning, in place o
f a 

n-
imum wage requirements. 
 
The Board has held that when an employer has discretion 
over how to implement certain changes in employee wages, 
hours, or other terms and condition of employment ma
ndated or 
imposed on it by statute or regulation, it has a duty to notify 
and bargain with the collective
-
bargaining representative of its 
employees over how such changes should be implemented 
before making any such changes.  See 
Sheltering Pines Conv
a-
lesc
ent Hospital
, 255 NLRB 1195 (1981); also 
United Parcel 
Service
, 336 NLRB 1134, 1135 (2001); 
Armour & Co.
, 280 
NLRB 824, 827 (1986). The Respondent here, as noted, had, 
and indeed, did exercise, such discretion when it chose to end 
the practice of paying em
ployees their incentive/differential pay 
over and above their base salary rate as a way of complying 

practice was a mandatory subject of bargaining, the Respondent 
was not at liberty to unilateral
ly discontinue or end it without 
first giving the Union notice and an opportunity to bargain over 
that decision. 
 
The Respondent nevertheless argues, implicitly, that it did 
not have to bargain with the Union over its decision to end the 
practice because t
he decision had little or no impact on e
m-
ployee wages, or on any other term and condition of emplo
y-
ment.  It claims that elimination of the practice did not result in 
a reduction in pay because employees still receive their ince
n-
tive/differential pay, albe
it, now as part of their base salary rate 
 DECISIONS OF THE 
NATIONAL LABOR RELAT
IONS BOARD
 
552
 
rather than in addition or as a supplement to their base rate. The 
Board has, indeed, held that an employer is not required to 
bargain over changes so minimal as to have little or no impact 
on employee wages, or te
rms and conditions of employment. 
Toledo Blade Co., 
343 NLRB 385, 388 (2004); 
W
-
I Forest 
Products Co.
, 304 NLRB 957, 959 (1991).  However, the R
e-

employee wages is simply wrong and belied by the 
facts. 
 
First, employees receiving incentive/differential pay effe
c-
tively had their wages reduced when the Respondent, as noted, 
opted not to increase their base salary rate, while increasing that 
of other employees, in connection with its implementation o
f 

importantly, these employees also saw their wages reduced as a 

practice of paying them their incentive/differential pay over and 
above th
eir base salary rate. Prior to March 1 these employees, 
while earning the same base salary rate as other employees not 
receiving incentive/differential pay, nevertheless received hig
h-
er wages because their incentive/differential earnings were paid 
to them 
over and above their base salary rate, while the wages 
of employees not entitled to such perquisites were limited to 

discontinuance of the above practice, all employees, whether or 
not receiving in
centive/differential pay, were, as readily admi
t-
ted by Rodriguez, earning the same wages. Clearly, the R
e-

receiving incentive/differential pay, as it did with other e
m-
ployees, and to instead use 
the incentive/differential pay they 
were already entitled to and receiving as a way of raising their 
base salary rate to minimum wage levels called for by Law 27, 
resulted in a net loss in pay for these employees in an amount 
equal to their incentive/diffe
rential earnings. 
 

u-
ance of the practice of paying employees their ince
n-
tive/differential earnings over and above their base salary rate, 
had no impact whatsoever on their wages, is clearly without 
m
erit.  Rather, the facts, as discussed above, make patently 
clear that employees receiving incentive/differential pay su
s-
tained a real and substantial reduction in their wages as a result 

that 
no harm was done here because employees continue to 
receive incentive/differential pay is somewhat disingenuous, 
for, clearly, from the perspective of employees entitled to such 
perquisites for having chosen to work less desirable shifts or in 
high risks a
rea of the Hospital, the concept of ince
n-
tive/differential pay now exists in name only.  For all practical 
purposes, these employees no longer receive ince
n-
tive/differential pay, as their wages now, with the so
-
called 
incentive/differential compensation in
cluded as part of their 
base salary rate are, as readily admitted by Rodriguez, no di
f-
ferent from that of other employees.  
 

m-

described by 

seeking to comply with Law 27, the Respondent simply 
changed the nature of the additional compensation employees 
were receiving for working less desirable shifts or in high risk 
areas from an incentive/diffe
rential benefit to a wage increase.  
The net result of its decision is that, while employees entitled to 
incentive/differential pay had their wages increased to bring 

came at the expense of their
 
incentive/differential benefits, and, 
as noted, resulted in a net loss in wages for them in an amount 
equal to their incentive/differential earnings.  
 

to end the practice of paying employees t
heir ince
n-
tive/differential earnings over and above their base salary rate, 
which is a mandatory subject of bargaining, had a real, substa
n-
tial, material, and adverse effect on employee wages and other 
terms and conditions of employment.  Consequently, I f
urther 

prior notice and an opportunity to bargain over that decision 
was unlawful, and violated Section 8(a)(5) and (1) of the Act, 
as alleged. 
 
C
ONCLUSION OF 
L
AW 
 
By unilaterally discontinuing,
 
as of March 1, the practice of 
paying incentives and differentials earned by nursing emplo
y-
ees over and above their base salary rate without giving the 
Union prior notice or an opportunity to bargain over this 

 
of employment, 
the Respondent has engaged in an unfair labor practice affec
t-
ing commerce within the meaning of Section
s
 
8(a)(5) and (1) 
and 2(6) and (7) of the Act. 
 
R
EMEDY 
 
Having found that the Respondent has engaged in certain u
n-
fair labor practices, I
 
find that it must be ordered to cease and 
desist and to take certain affirmative action designed to effect
u-
ate the policies of the Act. 
 
Having unilaterally and unlawfully discontinued its practice 
of paying the incentive/differential compensation earned 
by 
nursing employees over and above their base salary rate, the 
Respondent shall be ordered to reinstate the practice, and to 
make whole all employees for any loss in wages they may have 

discont
inuance of the practice. 
 
Backpay will be computed as set forth in 
F. W. Woolworth 
Co.
, 90 NLRB 289 (1950). Interest on the amounts due will be 
determined in the manner described in 
New Horizons
,
 
283 
NLRB 1173 (1987), with the interest being compounded on 
a 
daily basis as prescribed in 
Kentucky River Medical Center
, 
356 NLRB 
6
 
(2010). 
 
The Respondent shall also be required to post, in English and 
in Spanish, a notice to employees. 
 
[Recommended Order omitted from publication.]
 
 
